DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 recites “wherein the support selectively contacts the base wall to produce a contact footprint, and wherein a projection of the contact footprint projected normal to the top surface does not overlap or contact the periphery of the top surface”. The original disclosure does not provide support for a foot print or the specified overlap or contact from the projection of the contact footprint.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites, inter alia, “wherein the edge defines a cross-sectional first radius taken parallel to the channel axis”. The limitation is indefinite because it is unclear if the radius is relative to an axis parallel to the channel axis, or if the radius is along a cross-sectional plane that is parallel to the channel axis. Upon reviewing the specification, it is understood that it is a radius taken as a cross-section along a plane parallel to the channel axis – inferring that the unclaimed axis of said radius is perpendicular to the channel axis.
Regarding claim 27, it is unclear what structure is being specified by the limitation, “wherein the support selectively contacts the base wall to produce a contact footprint, and wherein a projection of the contact footprint projected normal to the top surface does not overlap or contact the periphery of the top surface”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 7, 9-12, 15-19, 21-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomo et al., US 2017/0241145.
Regarding claims 1 and 12:
Gomo discloses an elevator trench drain comprising: 
a trench at least partially defining a drain volume (36), wherein the trench includes a base wall (24) and at least one side wall extending from the base wall; 
a conduit (56) coupled to the trench and open to the drain volume; and 
a grate (22) coupled to the trench, wherein the grate includes: 
a top surface (68) defining a periphery and at least one aperture therethrough, 
first and second opposing walls (outer supports 70 shown in Figs. 2-4) extending from a periphery of the top surface and configured to contact the base wall of the trench, and 
a support (internal supports 70) configured to selectively contact the base wall at a location inside the periphery of the top surface between the first and second walls (refer to Figs. 2-4).
Regarding claim 19:
Gomo discloses an elevator trench drain comprising: a trench at least partially defining a drain volume; a grate including a top surface defining at least one aperture therein; and a conduit open to the drain volume, wherein the conduit includes an interior surface at least partially defining a channel with a channel axis extending therethrough, wherein the channel defines a cross-sectional area taken normal to the channel axis, and wherein the cross- sectional area smoothly and continuously reduces from the inlet to the outlet of the conduit, and wherein the inlet of the conduit is continuous with the base wall.
Regarding claim 3:
Gomo discloses wherein the top surface of the grate is defined by a plurality of louvers (68).
Regarding claim 4:
Gomo discloses wherein the support is configured to selectively contact the base wall at a location spaced a distance from the wall (interior thereto).
Regarding claim 5:
Gomo discloses wherein the support includes a substantially planar baffle (70) extending between the top surface and the base wall.
Regarding claim 7:
Gomo discloses wherein the wall is a first wall, the elevator trench drain further comprising a second wall extending from a periphery of the top surface opposite the first wall, and wherein the support selectively contacts the base wall between the first wall and the second wall.
Regarding claims 9, 16 and 24:
Gomo discloses wherein the trench drain can flow 100 GPM (para. 0037).
Regarding claim 25:
Gomo discloses wherein the conduit includes an opening that is formed by the base wall of the trench.
Regarding claims 10-11 and 17-18:
Gomo discloses wherein the grate is partially positionable within the drain volume (refer to Fig. 4) and wherein the support is configured to selectively transmit forces between the grate and the base wall.
Regarding claim 15:
Gomo discloses further comprising a plurality of supports each configured to transmit forces between the grate and the base wall, wherein each support includes a foot (70) configured to selectively contact the base wall, and wherein the supports are distributed such that at least two feet fall into a 3.5" reference circle placed anywhere within the periphery of the top surface.
Regarding claim 21:
Gomo discloses wherein the interior surface (64) is parallel to the channel axis proximate the outlet (60).
Regarding claim 22:
Gomo discloses wherein the interior surface (66) is not parallel to the channel axis proximate the inlet (62).
Regarding claim 23:
Gomo discloses wherein the trench defines a trench height less than 2.5 inches (para. 0033).
Regarding claim 27:
Gomo discloses wherein the support selectively contact the base wall to produce a contact footprint, and wherein a projection of the contact footprint projected normal to the top surface does not overlap or contact the periphery of the top surface. The top surface faces away from the projections of the contact footprint, such that they do not contact or overlap.

Claim Rejections - 35 USC § 103

Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Files, Jr., US 2016/0319531 in view of Gomo et al., US 2017/0241145.
Regarding claim 1:
Files discloses an elevator trench drain comprising: 
a trench (20) at least partially defining a drain volume, wherein the trench includes a base wall (30 and 32) and at least one side wall (24) extending from the base wall; 
a grate (34) coupled to the trench, wherein the grate includes: 
a top surface defining a periphery and at least one aperture therethrough, 
first and second opposing walls (40) extending from a periphery of the top surface and configured to contact the base wall of the trench, and 
a support (38) configured to selectively contact the base wall at a location inside the periphery of the top surface between the first and second walls (refer to Fig. 3).
Files does not expressly disclose, though Gomo discloses a conduit.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to incorporate a conduit coupled to the trench and open to the drain volume as suggested by Gomo in the trench drain of Files in order to drain the trench of water.
Regarding claim 2:
Files discloses wherein the top surface of the grate is defined by a plate defining at least one aperture (42 and 46) therein.
Regarding claim 6:
Files discloses wherein the grate defines a major axis, wherein the support (38) is parallel to the major axis.
Regarding claim 8:
Files discloses wherein the top surface defines a plurality of apertures (46) therein, wherein the top surface defines a major axis, wherein the top surface forms a central spine region extending the entire length of the major axis, and wherein the top surface includes at least one reinforcing region (the thicker region) extending between an edge of the periphery and the central spine region.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gomo et al., US 2017/0241145 in view of Metzger et al., US 2012/0273050.
Regarding claim 20:
Gomo discloses wherein the interior surface has a planar shape.
Metzger discloses a conduit having an interior surface that has a convex cross-sectional shape taken parallel to the channel axis.
At the time the invention was filed, it would have been obvious to make the shape of the interior surface of Gomo convex as suggested by Metzger in order to provide a smooth transition.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gomo et al., US 2017/0241145 in view of Egan, US 2010/0319281.
Regarding claim 26:
Gomo discloses wherein the interior surface has a planar shape and does not expressly disclose radii. 
Egan discloses a trench drain wherein an inlet defines an edge transitioning between the base all and the interior surface, wherein the edge defines a cross-sectional first radius taken parallel to the channel axis (as best understood), and wherein the interior surface of the conduit defines a cross-sectional second radius taken parallel to the channel axis, and wherein the second radius is greater than the first radius.

    PNG
    media_image1.png
    624
    787
    media_image1.png
    Greyscale

At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the relative shapes as suggested by Egan for the drain of Gomo in order to allow for a smooth transition in the drainage assembly reducing head loss. Persons of ordinary skill in the art (i.e. plumbing engineers and designers) recognize that smooth transitions reduce head loss.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that “the grating [of Gomo] includes supports 70 which are only in contact with the trench 20 at locations along the periphery thereof (e.g. at step 38)’, the examiner agrees that the supports of Gomo only contact the step portion of the trench around the outside of the trench. However, claim 1 recites:

    PNG
    media_image2.png
    289
    672
    media_image2.png
    Greyscale

Claim terms are given their broadest reasonable interpretation and Applicant’s arguments are directed to features that are not claimed. The prior art of Gomo anticipates the claimed structure as labeled below in reproduced Figure 2:

    PNG
    media_image3.png
    713
    1158
    media_image3.png
    Greyscale

 A “periphery” is the outermost boundary of an area or object. The supports 70 do provide support by contacting the base wall (the trench step) which exists inside the periphery of the top surface. It is irrelevant that the rails partially bridge the trench, as such a feature is not claimed.
	Regarding applicant’s argument that “Files Jr. fails to compensate for the deficiencies of Gomo”, Files is relied upon as the base reference, whereby Files is modified in view of Gomo. Applicant argues that cross-brace 32 is not a base wall. The existence of space beneath wall 32 does not preclude it from being a base wall. It is a wall beneath the grate from which sidewalls extend upwardly. The examiner maintains the position that wall 32 is a base wall.
	Regarding applicant’s argument that the base wall cannot have a step in it, nothing claimed precludes the base wall from having a step. Both the perimeter step and the bottom most surface where the conduit is located constitute the base wall.
Regarding applicant’s argument that the sloped surface between the larger and smaller diameters is not a smooth transition, the term “smooth” is broad. A gradual decrease in diameter, devoid of a sharp step, is held to be smooth. The claim does not specify a curvature, concavity or the like in the smooth, continuous reduction. And as shown below, the inlet of the conduit is continuous with the base wall.
	
    PNG
    media_image4.png
    341
    264
    media_image4.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633